 Case 2:16-cv-05481-DSF-SHK Document 83 Filed 08/03/20 Page 1 of 3 Page ID #:498

Mina K. Choi, Deputy Attorney General
State Bar No. 210514
300 South Spring Street, Suite 1702
Los Angeles, CA 90013
Telephone: (213) 269-6608
Fax: (916) 731-3641
E-mail: mina.choi@doj.ca.gov



Khaaliq, Binns
                                                            CV16-05481 DSF (SHKx)



D. Asuncion, et al.




      Mina K. Choi                                                                      210514
              California Department of Justice - Attorney General's Office
                 300 South Spring Street, Suite 1702, Los Angeles, CA 90013
                    (213) 269-6608                                     (916) 761-3641
       mina.choi@doj.ca.gov
                                               Defendants D. Jemison and D. Hunter
    Case 2:16-cv-05481-DSF-SHK Document 83 Filed 08/03/20 Page 2 of 3 Page ID #:499




x




          8/3/2020                           /s/ Mina K. Choi

                                             Mina K. Choi
Case 2:16-cv-05481-DSF-SHK Document 83 Filed 08/03/20 Page 3 of 3 Page ID #:500




                               CERTIFICATE OF SERVICE

 Case Name:      Binns v. Asuncion, et al.        Case No.       CV16-05481 DSF (SHKx)

 I hereby certify that on August 3, 2020, I electronically filed the following documents with the
 Clerk of the Court by using the CM/ECF system:
 NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL
 Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
 I am employed in the Office of the Attorney General, which is the office of a member of the
 California State Bar at which member's direction this service is made. I am 18 years of age or
 older and not a party to this matter. I am familiar with the business practice at the Office of the
 Attorney General for collection and processing of correspondence for mailing with the United
 States Postal Service. In accordance with that practice, correspondence placed in the internal
 mail collection system at the Office of the Attorney General is deposited with the United States
 Postal Service with postage thereon fully prepaid that same day in the ordinary course of
 business.
 I further certify that some of the participants in the case are not registered CM/ECF users. On
 August 3, 2020, I have caused to be mailed in the Office of the Attorney General's internal mail
 system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
 a third party commercial carrier for delivery within three (3) calendar days to the following non-
 CM/ECF participants:


 Khaaliq Binns, CDCR No. G20397
 California Men's Colony
 4A2R Cell #5
 P.O. Box 8101
 San Luis Obispo, CA 93409-8101
 In Pro Per


 I declare under penalty of perjury under the laws of the State of California and the United States
 of America the foregoing is true and correct and that this declaration was executed on August 3,
 2020, at Los Angeles, California.


                 R. Velasco                                         /s/ R. Velasco
                 Declarant                                             Signature
 LA2016503630
 63481560.docx
